                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

John T. Davis,

       Plaintiff,                                    Case No. 2:19-cv-265

       v.                                            Judge Michael H. Watson

Commissioner of Social Security,                     Magistrate Judge Jolson

       Defendant.

                              OPINION AND ORDER

       On November 8, 2019, Magistrate Judge Jolson issued a Report and

Recommendation (“R&R”) recommending the Court overrule Plaintiff’s Statement

of Specific Errors and affirm the decision of the Commissioner of Social Security.

R&R, ECF No. 17. Plaintiff objects. Obj., ECF No. 18.

       When a party objects to an R&R within the allotted time, the Court “shall

make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court has reviewed de novo

the R&R, Plaintiff’s objections, and the record and concludes that substantial

evidence supported the ALJ’s Residual Functional Capacity (“RFC”)

determination that Plaintiff could frequently handle, finger, and reach with his left

arm.
      The ALJ incorporated reaching limitations into the RFC by determining that

Plaintiff could reach with his left arm only in front and laterally and could never

reach his left arm overhead. ECF No. 9-2 at PAGEID # 43. Even though Plaintiff

contends that the ALJ failed to consider his third shoulder surgery, the ALJ cited

record evidence to support her reaching limitation that postdates Plaintiff’s third

surgery, see e.g., ECF No. 9-2 at PAGEID # 97 (citing Ex. 43F & 46F). And, her

reaching limitation is not undermined by any record evidence, even evidence

surrounding Plaintiff’s third surgery. Moreover, this reaching limitation is

consistent with Plaintiff’s own testimony at the hearing regarding his ability to

reach. See ECF No. 9-2 at PAGEID # 150 (testifying that he could reach to

shoulder height). Contrary to Plaintiff’s objection, it is not a post hoc

rationalization to point out that the ALJ’s analysis regarding Plaintiff’s ability to

reach with his left arm is consistent with Plaintiff’s own testimony about his ability

to reach with his left arm. In sum, upon de novo review, the Court finds the ALJ’s

reaching limitation is supported by substantial evidence.

      The ALJ’s RFC determination that Plaintiff could frequently finger and

handle objects with his left hand is likewise supported by substantial evidence.

The Court has found no objective medical evidence of a limitation on fingering or

handling with Plaintiff’s left hand—the only record evidence of any such

limitations is Dr. Rajan’s Diabetes Mellitus RFC assessment. Dr. Rajan is an

endocrinologist who treated Plaintiff’s diabetes. She found in that RFC

assessment that Plaintiff could use his left hand to grasp, turn, and twist objects,

Case No. 2:19-cv-265                                                         Page 2 of 6
or his left fingers to perform fine manipulation, only 20% of an 8-hour workday.

ECF No. 9-9 at PAGEID # 1247. She also found that Plaintiff could reach with

his left arm (including overhead) only 20% of an 8-hour workday. Id.

      Plaintiff points to Dr. Rajan’s opinion as substantial record evidence that

his shoulder surgeries created additional fingering and handling restrictions that

were not accounted for in the ALJ’s RFC. Obj. 6, ECF No. 18. As a threshold

matter, the Court rejects Plaintiff’s argument that Dr. Rajan’s opined restrictions

on fingering and handling were related to Plaintiff’s shoulder surgeries as

opposed to his diabetic neuropathy. Obj. 6, ECF No. 18. The ALJ correctly

understood Plaintiff’s argument, and Dr. Rajan’s assessment, to be that the

diabetic neuropathy—not the shoulder surgery—caused the fingering and

handling restrictions while the surgeries caused the reaching restrictions. See

ECF No. 9-2 at PAGEID ## 96, 98, 99. This understanding is supported by Dr.

Rajan’s RFC assessment itself, which was prepared in connection with Plaintiff’s

Diabetes Melitus. ECF No. 9-9 at PAGEID ## 1245–48. In finding that Plaintiff

would have significant limitations in “repetitive reaching, handling, or fingering,”

id. at PAGEID # 1247 (emphasis added), Dr. Rajan wrote “He has had shoulder

surgery x3.” Id. From the disjunctive phrasing of the question and her later

statement that Plaintiff had “severe diabetic neuropathy,” id. at PAGEID # 1248, it

is clear that Dr. Rajan relied on the surgeries to support her limitations on

reaching and the diabetic neuropathy for the limitations on fingering and



Case No. 2:19-cv-265                                                       Page 3 of 6
handling. Plaintiff also testified that it was the neuropathy that caused him to

drop items.

         But, as the ALJ noted in weighing Dr. Rajan’s RFC assessment, the

medical evidence does not support Dr. Rajan’s opinion that diabetic neuropathy

resulted in such severe fingering and handling restrictions. ECF No. 9-2 at

PAGEID # 99 (stating Dr. Rajan’s limitations “are not well supported by the

longitudinal record”). Even her own notes relate that although Plaintiff suffered

some tingling and numbness bilaterally,1 the neuropathy was intermittent, and

Plaintiff was consistently found to be able to safely use small appliances and

perform ADLs without assistance, even after his third surgery. See Exs. 13F,

20F, 28F; see also Exs. 22F, 41F (Dr. Noel); ex. 45F (Dr. Cohen); ECF No. 9-2

at PAGEID # 158 (testifying he can bathe and dress himself); ECF No. 9-2 at

PAGEID # 96 (ALJ noting Plaintiff could bathe and dress himself). Plaintiff’s

reflexes, coordination, muscle strength, and tone were consistently found to be

normal, and, as the ALJ noted, Plaintiff’s diabetic neuropathy was at times noted

as “reasonably controlled” with medication. Exs. 27F; 28F, 38F, 46F. Nowhere

do Dr. Rajan’s notes—or any medical evidence—discuss problems with handling

and fingering with the left hand that would support Plaintiff’s testimony that

neuropathy caused him to drop items, ECF No. 9-2 at PAGEID ## 164–65, or Dr.

Rajan’s RFC assessment, Ex. 42F. The Court therefore agrees with the ALJ that



1
    Even this was sometimes noted specifically in the lower extremities.
Case No. 2:19-cv-265                                                       Page 4 of 6
Dr. Rajan’s assessment was inconsistent with her own treatment notes. ECF No.

9-2 at PAGEID # 99. Plaintiff’s own attorney even admitted that the neuropathy

affecting Plaintiff’s hands was “not documented much in the record[.]” ECF No.

9-2 at PAGEID # 164.

      And, to the extent Dr. Rajan’s opinions regarding Plaintiff’s ability to finger

and handle objects with his left arm is rooted in his prior shoulder surgeries, it is

likewise unsupported. Plaintiff has not pointed to medical evidence showing that

the left shoulder surgeries (or the conditions requiring those surgeries) have

themselves caused restrictions on his ability to finger or handle objects with his

left hand. See e.g., Ex. 45F. Although Plaintiff insists that his recovery from his

second shoulder surgery was not as positive as the ALJ made it out to be—and

thus argues her opinion was not supported by substantial evidence—he has

failed to point to any evidence linking that poor recovery or his third shoulder

surgery specifically to his ability to finger and handle objects. As stated above,

while the shoulder surgeries have certainly caused limitations on reaching, the

ALJ took those into account to an extent consistent even with Plaintiff’s own

testimony.

      In short, the ALJ’s RFC determination regarding Plaintiff’s ability to

frequently finger and handle objects with his left arm is supported by substantial

evidence.

      For the above reasons, the Court finds no merit to Plaintiff’s objections.

Substantial evidence supported the ALJ’s RFC determination as it relates to

Case No. 2:19-cv-265                                                       Page 5 of 6
Plaintiff’s ability to handle, finger, and reach with his left hand. The Court

therefore OVERRULES Plaintiff’s objections, ADOPTS the R&R, and AFFIRMS

the Commissioner’s decision. The Clerk shall enter final judgment for Defendant

and terminate this case.

      IT IS SO ORDERED.



                                        _/s/ Michael H. Watson ______________
                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT




Case No. 2:19-cv-265                                                       Page 6 of 6
